Exhibit 10.1

 

GREAT-WEST LIFECO INC.

 

STOCK OPTION PLAN

 

1.                                      Purpose of the Plan

 

The purpose of the Plan is to provide, on a selective basis, certain officers,
employees and key associates of the Corporation and/or its Affiliates with an
opportunity to purchase Common Shares and to benefit from the appreciation
thereof.  This will provide an increased incentive for these persons to
contribute to the future success and prosperity of the Corporation, thus
enhancing the value of the Common Shares for the benefit of all the shareholders
and increasing the ability of the Corporation and its Affiliates to attract and
retain individuals of exceptional skill.

 

2.                                      Defined Terms

 

Where used herein, the following terms shall have the following meanings,
respectively:

 

2.1                               “Affiliate” means any corporation that is an
affiliate of the Corporation within the meaning of applicable securities
legislation.

 

2.2                               “Board” means the board of directors of the
Corporation.

 

2.3                               “Common Shares” means the common shares of the
Corporation or, in the event of an adjustment contemplated by Article 8 hereof,
such other common shares to which a Participant may be entitled upon the
exercise of an Option as a result of such adjustment.

 

2.4                               “Compensation Committee” means the
Compensation Committee of the Board.

 

2.5                               “Corporation” means Great-West Lifeco Inc. and
includes any successor corporation thereto.

 

2.6                               “Exchange” means The Toronto Stock Exchange
or, if the Common Shares are not then listed and posted for trading on The
Toronto Stock Exchange, such stock exchange or exchanges in Canada on which such
shares are listed and posted for trading as may be selected for such purpose by
the Board.

 

2.7                               “Market Price per Common Share” at any date
means the weighted average trading price per Common Share on the Exchange for
the five trading days preceding the date of the grant.  If no trades are
reported on any one or more of such five trading days, the trades occurring on
the last five trading days on which trades occurred will be used in the
computation.

 

2.8                               “Option(s)” means an option to purchase Common
Shares granted by the Corporation to Participants, subject to the provisions
contained herein.

 

1

--------------------------------------------------------------------------------


 

2.9                               “Option Price” means the price per share at
which Common Shares may be purchased under an Option, as the same may be
adjusted in accordance with Articles 4 and 8 hereof.

 

2.10                        “Participants” means those officers, employees and
key associates of the Corporation and/or its Affiliates to whom Options have
been granted, provided that such Options or a portion thereof have not been
exercised and have not terminated.

 

2.11                        “Plan” means the Stock Option Plan of the
Corporation, as the same may be amended or varied from time to time.

 

3.                                      Administration of the Plan

 

3.1                               The Plan shall be administered by the
Compensation Committee.  The Corporation shall effect the grant of Options under
the Plan in accordance with determinations made by the Compensation Committee
pursuant to the provisions of the Plan as to:

 

(a)                                 the officers, employees and key associates
of the Corporation and its Affiliates to whom Options will be granted;

 

(b)                                 the number of Common Shares which shall be
the subject of such Options; and

 

(c)                                  the terms of such Options;

 

by the execution and delivery of a stock option agreement in writing in a form
approved by the Compensation Committee.

 

3.2                               The Board or Compensation Committee may, from
time to time, adopt such rules and regulations for administering the Plan as it
may deem proper and in the best interests of the Corporation and the Board may,
subject to applicable law, delegate its powers hereunder to administer the Plan
to a committee of the Board.

 

4.                                      Granting of Options

 

4.1                               The Compensation Committee may from time to
time grant Options to officers, employees and key associates of the Corporation
and/or of its Affiliates.  The grant of Options will be subject to the terms and
conditions contained herein and may be subject to additional terms and
conditions determined by the Compensation Committee from time to time including,
without limiting the generality of the foregoing, a condition requiring that a
Participant also be a participant in a specified stock purchase plan of the
Corporation and/or its Affiliates.

 

4.2                               Subject to adjustment pursuant to paragraph 8,
the aggregate number of Common Shares reserved for issuance under the Plan shall
not exceed 52,600,000 Common Shares.  The aggregate number of Common Shares
reserved for issuance to any one person under the Plan shall not exceed five
percent of the outstanding Common Shares.  The Common Shares in respect of which
Options are not exercised shall be

 

2

--------------------------------------------------------------------------------


 

available for subsequent options.  No fractional shares may be purchased or
issued hereunder.  The aforementioned limits of Common Shares reserved for
issuance may be formulated on a diluted basis with the consent of the Exchange.

 

The number of Common Shares issuable to insiders at any time under (a) Options
issued and outstanding pursuant to this Plan, and (b) any other security based
compensation arrangements of the Corporation, shall not exceed in the aggregate
ten percent of the Corporation’s total issued and outstanding Common Shares. 
The number of Common Shares issued to insiders within any one year period under
(a) Options issued and outstanding pursuant to this Plan, and (b) any other
security based compensation arrangements of the Corporation, shall not exceed in
the aggregate ten percent of the Corporation’s total issued and outstanding
Common Shares. For the purposes of this Plan, the terms “insider” and “security
based compensation arrangements” have the meanings ascribed to them for the
purposes of the Exchange’s rules relating to security based compensation
arrangements.

 

4.3                               The Option Price shall be fixed by the
Compensation Committee but under no circumstances shall any Option Price at the
time of the grant be lower than the Market Price per Common Share.

 

4.4                               At the discretion of the Compensation
Committee, the Option Price may increase, throughout the period or for any part
of the period that the Option or a portion thereof remains unexercised, by an
amount per annum fixed by the Compensation Committee at the time the Option is
granted.

 

5.                                      Option Period

 

5.1                               Each Option shall be exercisable during a
period (the “Option Period”) established by the Compensation Committee which
shall commence not earlier than the date of the granting of the Option and shall
in no event terminate later than the earlier of ten years after such date or:

 

(a)                                 in the event of the death of the Participant
either before or after retirement, the Option Period for the Options outstanding
to such Participant at the date of death shall terminate 24 months after the
date of death;

 

(b)                                 if a Participant’s employment terminates or
has terminated because of retirement at or subsequent to normal retirement age,
or because of retirement prior to normal retirement age with the approval of the
President and Chief Executive Officer of the Corporation or of an Affiliate, as
the case may be, the Option Period for Options then outstanding to such
Participant shall terminate at the earlier of:

 

(i)                                     the date of termination specified in the
terms of such Option, and

 

(ii)                                  the date which is five years after the
date upon which such Participant retired;

 

3

--------------------------------------------------------------------------------


 

(c)                                  if a Participant’s employment terminates by
reason of his dismissal for fraud or willful fault or neglect, the Option Period
for Options then outstanding to such Participant shall terminate on the date of
such dismissal;

 

(d)                                 in the case of a Participant with less than
one year’s service at the date of the granting of the Option, the Option Period
shall commence, unless the Compensation Committee otherwise determines, not
earlier than the first anniversary of the date of commencement of his
employment, and if such Participant’s employment terminates for any cause other
than death or disability prior to such first anniversary, the Option Period
shall terminate on the date of such termination of employment; and

 

(e)                                  if a Participant’s employment terminates
for any cause other than the reasons set forth in paragraphs (a), (b), (c) or
(d) herein, the Option Period for Options then outstanding to such Participant
shall terminate:

 

(i)                                     on the earlier of the date of
termination specified in the terms of such Option or 12 months after the date of
termination of employment, or

 

(ii)                                  such later date as the Compensation
Committee may fix (but not later than the date of termination specified in the
terms of such Option).

 

5.2                               All rights under an Option unexercised at the
termination of the Option Period shall be forfeited, and all rights under an
Option for which the Option Period has not commenced prior to the date of
termination of employment shall, unless otherwise determined by the Compensation
Committee, be forfeited.  Where used in this Clause 5, the word “month” means a
period of 30 consecutive days.

 

5.3                               Notwithstanding Sections 5.1 and 5.2, if an
Option would otherwise expire during a blackout period applicable to a
Participant (a period during which the relevant Participant is prohibited from
purchasing and selling the Corporation’s securities due to restrictions imposed
by the Corporation in accordance with its trading policies affecting trades by
employees in securities of the Corporation), or within ten business days after
the expiry of such a blackout period, then the expiry date for that Option shall
be extended to the tenth business day following the end of the blackout period.

 

6.                                      Exercise of Options

 

Subject to the provisions of the Plan and the terms of the granting of the
Option, an Option or a portion thereof may be exercised from time to time by
delivery to the Corporation at its registered office of a notice in writing in
form and content satisfactory to the Corporation signed by the Participant or by
the Participant’s legal personal representative.  The notice shall state the
intention of the Participant or the Participant’s legal personal representative
to exercise the said Option or portion thereof and shall be

 

4

--------------------------------------------------------------------------------


 

accompanied by payment of the Option Price for the Common Shares which are the
subject of the exercise, in a manner satisfactory to the Corporation.

 

7.                                      Non-Assignable

 

No Option or any interest therein shall be transferable or assignable by a
Participant otherwise than by will or pursuant to the laws of succession.

 

8.                                      Adjustments in Shares

 

Appropriate adjustments in the number of Common Shares subject to the Plan and,
as regards Options granted or to be granted, in the number of Common Shares
optioned and in the Option Price, shall be deemed to be made to give effect to
adjustments in the number of Common Shares resulting from subdivisions,
consolidations or reclassifications of the Common Shares, the payment of stock
dividends by the Corporation (other than dividends in the ordinary course) or
other relevant changes in the authorized or issued capital of the Corporation,
which changes occur subsequent to the approval of the Plan by the Board and the
Corporation shall take all necessary action so as to give effect to such
changes.

 

9.                                      Decisions of the Compensation Committee

 

Except for the contractual provisions of any stock option agreements, all
decisions and interpretations of the Compensation Committee respecting the Plan
or Options granted hereunder shall be conclusive and binding on the Corporation
and the Participants and their respective legal personal representatives and on
all officers, employees and key associates of the Corporation and/or its
Affiliates eligible under the provisions of the Plan to participate therein.

 

10.                               Amendment or Discontinuance of Plan

 

The Board may at any time and from time to time amend, suspend, cancel or
terminate the Plan or an Option granted hereunder, in whole or in part, provided
however that:

 

10.1                        the Board may not, without the approval by a
majority of the votes cast by the holders of Common Shares and First Preferred
Shares present and voting in person or by proxy at a meeting of shareholders of
the Corporation, amend the Plan or an Option granted hereunder so as to:

 

(a)              increase the number of Common Shares that can be issued under
the Plan;

 

(b)                                 reduce the exercise price of an outstanding
Option (including a cancellation and re-grant of an Option constituting a
reduction in the exercise price of the Option);

 

(c)               extend the expiry date of any outstanding Option;

 

(d)                                 permit the grant of an Option with an expiry
date of more than 10 years from the grant date;

 

5

--------------------------------------------------------------------------------


 

(e)                                  expand the authority of the Corporation to
permit assignability of options other than as provided by Section 7;

 

(f)                                   add non-employee Directors to the category
of participants eligible to participate in the Plan;

 

(g)                                  amend the Plan to provide for other types
of compensation through equity issuance;

 

(h)                                 increase or delete the percentage limit of
Common Shares reserved for issuance to any one person pursuant to Section 4.2;
or

 

(i)                                     increase or delete the percentage limit
on Common Shares issuable or issued to insiders pursuant to Section 4.2;

 

unless the amendment results from the application of the anti-dilution,
reorganization or other provisions set forth in Section 8 of the Plan; and

 

10.2                        no such amendment, suspension, cancellation or
termination may, without the consent of the Participant to whom the Options have
been previously granted, adversely affect the rights of such Participant.

 

For greater certainty, the Board may, subject to clause 10.2, amend any term or
condition of the Plan or any Option granted hereunder other than the items
specified in clause 10.1 without approval of the holders of the Common Shares as
set out in clause 10.1.

 

11.                               Government Regulation

 

The Corporation’s obligation to issue and deliver Common Shares under any Option
is subject to:

 

(a)                                 the satisfaction of all requirements under
applicable securities laws in respect thereof and the obtaining of all
regulatory approvals as the Corporation shall determine to be necessary or
advisable in connection with the authorization, issuance or sale thereof;

 

(b)                                 the admission of the Common Shares to
listing on the Exchange; and

 

(c)                                  the receipt from the Participant of such
representations, agreements and undertakings as to future dealings in such
Common Shares as the Corporation determines to be necessary or advisable in
order to safeguard against the violation of the securities laws of any
jurisdiction.

 

In this connection, the Corporation shall take all reasonable steps to obtain
such approvals and registrations as may be necessary for the issuance of such
Common Shares in compliance with applicable securities laws and for the listing
of such Common Shares on the Exchange.

 

6

--------------------------------------------------------------------------------


 

12.                               Participants’ Rights

 

A Participant shall not have rights as a shareholder of the Corporation until a
certificate for Common Shares has been issued to such Participant upon the
exercise of an Option or a portion thereof, and then only with respect to the
Common Shares represented by such certificate or certificates and for so long as
the Participant holds said Common Shares.

 

No employee, officer, or Participant is entitled to be granted Options, or
additional Options, under the Plan.  Neither any period of notice of termination
of employment, payment in lieu thereof, nor combination thereof, shall extend
the period of employment for the purposes of the Plan.  Neither the Plan, nor
any action taken hereunder, shall interfere with the right of the employer of a
Participant to terminate a Participant’s employment at any time.

 

13.                               Withholdings

 

The Corporation or its agents may withhold from any amount payable to a
Participant (whether from the proceeds of the sale of Common Shares following
the exercise of an Option or otherwise) such amount as may be necessary to
enable the Corporation to comply with the applicable requirements of any federal
or provincial tax law or authority relating to the withholding of tax or other
amounts with respect to options.  The Corporation may also satisfy its liability
for any such withholding obligations, on such terms and conditions as the
Corporation may determine, by (a) selling on behalf of any Participant, or
causing any Participant to sell, any Common Shares, or (b) requiring that a
Participant, as a condition of the exercise of an Option, make such arrangements
as the Corporation may require to ensure that the Corporation can satisfy such
withholding obligations (including, without limitation, requiring the
Participant to remit to the Corporation in advance of the exercise of an Option
the amount of any such withholding obligations).

 

14.                               Laws

 

The Plan in all matters to which reference is made herein shall be governed by
and interpreted in accordance with the laws of the Province of Manitoba and
those of Canada insofar as the latter may be applicable.

 

Furthermore, no Option may be exercised nor will the Corporation have any
obligation to issue Common Shares pursuant thereto if such exercise or issue
would be contrary to or violate any applicable law or any applicable regulation
of a duly constituted authority.

 

November 10, 2010

 

7

--------------------------------------------------------------------------------